ITEMID: 001-60145
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: CHAMBER
DATE: 2002
DOCNAME: CASE OF GHIDOTTI v. ITALY
IMPORTANCE: 4
CONCLUSION: Preliminary objection rejected (estoppel);Violation of P1-1;Non-pecuniary damage - financial award
JUDGES: Christos Rozakis
TEXT: 8. The applicant is the owner of an apartment in Milan, which she had let to C.F.
9. In a registered letter of 13 June 1989, the applicant informed the tenant that she intended to terminate the lease expiring on 31 December 1989 and asked her to vacate the premises by that date.
10. In a writ served on the tenant on 23 November 1989, the applicant reiterated her intention to terminate the lease and summoned the tenant to appear before the Milan Magistrate.
11. By a decision of 28 November 1989, which was made enforceable on 1 December 1989, the Milan Magistrate upheld the validity of the notice to quit and ordered that the premises be vacated by 31 December 1990.
12. On 18 February 1991, the applicant served notice on the tenant requiring her to vacate the premises.
13. On 19 March 1991, she served notice on the tenant informing her that the order for possession would be enforced by a bailiff on 12 April 1991.
14. On 2 May 1991, the applicant made a statutory declaration that she urgently required the premises as accommodation for herself.
15. Between 12 April 1991 and 27 April 1995 the bailiff made twenty attempts to recover possession.
16. Each attempt proved unsuccessful, as the applicant was never granted the assistance of the police in enforcing the order for possession.
17. On 17 January 1996 the applicant was granted police assistance in evicting her tenant; on that day, however, the latter claimed to be ill and no officially appointed doctor was available to check her allegations. The bailiff arranged to make his next visit to the premises on 6 February 1996. However, on that occasion the applicant was not granted police assistance and the tenant refused to vacate the premises, as she was about to have a council flat allocated to her. On 23 April 1996, the tenant produced a document from the council stating that she would have the flat from 30 April 1996.
18. On 17 May 1996, the tenant vacated the premises.
19. The relevant domestic law is described in the judgment Immobiliare Saffi v. Italy [GC], no. 22774/93, 28.7.99, §§ 18-35, ECHR 1999-V, to be published.
